          Case 19-31444 Document 49 Filed in TXSB on 05/22/19 Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                            §
                                                  §
INFRA TECHNOLOGY, LLC                             §               CASE NO. 19-31444
                                                  §               CHAPTER 7
                                                  §
         DEBTOR                                   §               JUDGE EDUARDO V. RODRIGUEZ

         TRUSTEE’S MOTION FOR DETERMINATION OF AD VALOREM PERSONAL
               PROPERTY TAX LIABILITY PURSUANT TO SECTION 505
                           OF THE BANKRUPTCY CODE

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE
MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
TWENTY-ONE (21) DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

To the Honorable Eduardo V. Rodriguez,
United States Bankruptcy Judge:

         COMES NOW Eva S. Engelhart, Chapter 7 Trustee who would show as follows:

                         A. Jurisdiction, Venue and Constitutional Authority

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (K) and/or (O) and arises in and/or under Title

11. The statutory predicate for the relief sought herein is 11 U.S.C. § 505.

         2.     Venue is proper under 28 U.S.C. §§ 1408 and/or 1409.

         3.     This Court has constitutional authority to enter a final order regarding this matter. This

motion concerns essential bankruptcy matters which have no equivalent in state law thereby rendering the

Supreme Court’s opinion in Stern v. Marshall inapplicable. See In re Carlew, 469 B.R. 666, 672 (Bankr.

S.D. Tex. 2012) (discussing Stern v. Marshall, 131 S.Ct. 2594 (2011)). In the alternative, all the matters

addressed in this motion are essential bankruptcy matters which trigger the public rights exception. See Id.
         Case 19-31444 Document 49 Filed in TXSB on 05/22/19 Page 2 of 6



To the extent the Court determines that it does not have authority to enter a final order on a portion of or

all of the Motion, the Trustee requests that the Court issue a report and recommendation for a final order to

the United States District Court for the Southern District of Texas, Houston Division.

                                              B. Background

        4.      On March 14, 2019, INFRA Technology, LLC (the “Debtor”) filed for voluntary Chapter

7 bankruptcy protection. On the same date, the Trustee was appointed interim Chapter 7 Trustee and

thereafter became permanent Trustee.

        5.      Prior to the bankruptcy filing, the Debtor was engaged in the business of developing a gas-

to-liquid chemical processing test plant in Wharton, Texas, utilizing the concept that natural gas could be

converted to another usable commercial product via a proprietary process (the “GTL plant”). The GTL

plant was assembled on approximately 5.2 acres of real property purchased by the Debtor located at 7391

US-59, Wharton, Texas 77488 (the “Property”). An image of the GTL plant is set out below:




        6.      As noted above, the GTL plant was intended as a test facility to prove the concept of

production and was never intended, or designed, to produce product in commercially sustainable quantities.

Rather, the goal was to be able to produce sufficient volumes of product to specification for a period of

time and, once this was achieved, a larger production facility(ies) would be built to actually produce product
            Case 19-31444 Document 49 Filed in TXSB on 05/22/19 Page 3 of 6



in commercially viable amounts. However, by the bankruptcy filing, the GTL plant had never produced

any product and the Debtor’s principals estimate that in order for the plant to be able to produce up to 15-

barrels a day in product, an additional investment of approximately $3 million in equipment and an

additional $4 to 5 million in working capital was required. The Debtor’s principals further opined to the

Trustee that to get to the target production goal of 100 barrels a day, a total of $12 million in further

investment, inclusive of the foregoing, is required.

           7.       Further, as noted above, the product the GTL plant hopes to achieve production of is the

subject of a proprietary process, the intellectual rights for which are owned by INFRA XTL Technology,

Ltd. (Cyprus), not the Debtor. The Debtor does not even possess a written license to these IP rights. The

owner of these IP rights is 100% equity owner of the Debtor.

           8.       In 2017, the Debtor protested the appraised value of the GTL plant and went through a

protest hearing (only at the administrative level), resulting in a tax appraised value of the GTL plant of

$7,525,000. The Debtor did not utilize the services of professionals of any kind, or appraisals, to assist in

this process.

           9.       In 2018, the Debtor protested the appraised value of the GTL plant; however, did not

proceed to a protest hearing, resulting in a tax appraised value of the GTL plant of $8,759,745. Again, the

Debtor did not utilize the services of professionals of any kind, or appraisals, to assist in this process.

           10.      The preliminary valuation of the GTL plant by the Wharton County Appraisal District for

the year 2019 is $11,886,300. The Trustee vigorously disputes this valuation.

           11.      On May 10, 2019, the Wharton County Taxing Authorities1 filed an amended proof of

claim number 10 in the total amount of $428,414.59 for unpaid 2018 property taxes and estimated 2019

taxes on the GTL plant and Property2. The estimated taxes due for 2019 on the GTL plant only is

$232,654.12, based upon WCAD’s 2019 valuation thereof.


1
 Being Wharton County, Wharton I.S.D., Coastal Bend Groundwater Dist., Wharton Co. ESD#1, Emergency
Services Dist#3, Wharton County Jr. College and FM Road (collectively the “Taxing Authorities”).
2
    The Property is comprised of 2 separate but contiguous tracts land, hence two tax account numbers.
          Case 19-31444 Document 49 Filed in TXSB on 05/22/19 Page 4 of 6



        12.      On April 1, 2019, the Court entered an Order authorizing the Trustee’s sale of the Property

and GTL plant by way of public internet auction to commence on May 13, 2019 concluding on May 15,

2019. The highest offer received for the GTL plant at the auction was $225,000 and is considered by the

Trustee to be insufficient and she will not recommend approval thereof to the Court at the sale approval

hearing set for June 11, 2019 @ 2:00 p.m., if that hearing occurs. In the interim time period, the Trustee is

attempting to obtain highest and best bids for the GTL plant from parties she believes to be interested in

purchasing the same.

                                           C. Request for Relief

        13.      Through this Motion, the Trustee seeks entry of an order determining the proper 2019 tax

appraised value for the GTL plant and the Debtor’s 2019 ad valorem personal property tax liability to all

applicable taxing authorities related to the GTL plant (the “2019 Personal Property Taxes”). It is the

Trustee’s position that the 2019 Appraised Value is grossly overstated and a significant reduction of both

the 2019 Appraised Value and the 2019 Personal Property Taxes is justified under the circumstances.

                                      D. Argument and Authorities

        14.      11 U.S.C. § 505 of the United States Bankruptcy Code provides in relevant part as follows:

        (a)(1) Except as provided in paragraph (2) of this subsection, the court may determine the amount
        or legality of any tax, any fine or penalty relating to a tax, or any addition to tax, whether or not
        previously assessed, whether or not paid, and whether or not contested before and adjudicated by
        a judicial or administrative tribunal of competent jurisdiction.

        (2) the court may not so determine –

        ...

                 (C) the amount or legality of any amount arising in connection with an ad valorem tax on
                 real or personal property of the estate, if the applicable period for contesting or
                 redetermining that amount under applicable nonbankruptcy law has expired. 11 U.S.C. §
                 505 (a)(1) and (a)(2)(C). Thus, a party may only challenge an ad valorem tax if the
                 applicable non-bankruptcy law period for making such challenges has not already expired.

        15.      Neither the time period in which to protest the 2019 property tax valuation of the GTL

plant not the Debtor’s personal property tax liability therefore were delinquent on the Petition Date or the

date of filing of this motion.
                Case 19-31444 Document 49 Filed in TXSB on 05/22/19 Page 5 of 6



              16.           There is no better indicator for the actual market value of property than what a willing

buyer is willing to offer and a willing seller is willing to accept for that property. The Trustee posits that

the results of pending sale of the GTL plant will be the actual market value of the GTL plant and should be

its value for all purposes, including taxation. Alternatively, the Debtor obtained an appraisal of the GTL

plant in November 2018, only two months prior to January 1, 2019, which valued the GTL plant at between

$400,000 and $1,700,000. No material alteration of the GTL plant occurred after this valuation date and,

in the alternative, the appraised value should fall within this range.

              WHEREFORE, based on the foregoing, and such arguments and evidence presented at the hearing

on this motion, the Trustee respectfully requests that the Court enter an order determining both the 2019

Appraised Value of the Property, and the correct amount of the 2019 Personal Property Taxes due thereon,

and granting the Trustee all such other and further relief, both at law and in equity, to which she may justly

be entitled.


                                                                     Respectfully submitted,

                                                                     /s/ Marc Douglas Myers
                                                                     ___________________________
                                                                     Marc Douglas Myers
                                                                     Ross, Banks, May, Cron & Cavin, P.C.
                                                                     SBN 00797133
                                                                     7700 San Felipe, Suite 550
                                                                     Houston, Texas 77063
                                                                     (713) 626-1200; (713) 623-6014 fax
                                                                     mmyers@rossbanks.com
                                                                     COUNSEL FOR THE TRUSTEE

                                               CERTIFICATE OF SERVICE

         I hereby certify that on May 23, 2019, a true and correct copy of the foregoing was sent via regular
US mail to the Debtor(s), counsel for the Debtor(s), the Trustee, counsel for the Trustee, the US Trustee,
all creditors and all persons requesting notice as set forth below unless otherwise served by the CM-ECF
system.

                                                                     /s/ Marc Douglas Myers
                                                                     ___________________________
                                                                     Marc Douglas Myers
INFRA Technology LLC                             ADP                                           PO Box 1090
1980 Post Oak Blvd., Suite 1500                  undeliverable                                 El Campo, TX 77437-1090
Houston, TX 77056-3845
                                                 Allstar Sanitation Services                   American Welding Services
                 Case 19-31444 Document 49 Filed in TXSB on 05/22/19 Page 6 of 6



8244 Harborside Dr.                       Centralized Insolvency Operati     4407 Halik Street, Suite E500
Galveston, TX 77554-7199                  PO Box 7346                        Pearland, TX 77581-1901
                                          Philadelphia, PA 19101-7346
Ann Harris Bennett                                                           Texas Mutual Insurance Company
PO Box 3547                               Innovation Safety Solutions        6210 E Highway 290
Houston, TX 77253-3547                    P.O. Box 110                       Austin, TX 78723-1098
                                          La Marque, TX 77568-0110
Apache Industrial Services                                                   Timeline Logistics
250 Assay St. Suite 500                   Instrumart                         P.O. Box 131483
Houston, TX 77044-3507                    35 Green Mountain Drive            Houston, TX 77219-1483
                                          South Burlington, VT 05403-7824
Aspen Technology                                                             Turner Stone & Company
PO Box 347374                             Jack Haynie                        12700 Park Central Drive, Suite 1400
Pittsburgh, PA 15251-4374                 3826 Antibes Lane                  Dallas, TX 75251-1507
                                          Houston, TX 77082-3138
Blue Cross Blue Shield of Texas                                              ULine
P.O. Box 731428                           Jas Brar                           12575 Uline Drive
Dallas, TX 75373-1428                     2 Houston Center                   Pleasant Prairie, WI 53158-3686
                                          909 Fannin, Suite 1640
Carey Boiler Works                        Houston, TX 77010-1018             US Trustee
616 Hepburn St.                                                              515 Rusk Ave., Ste 3516
Williamsport, PA 17701-5007               Lightning Bolt & Supply Inc.       Houston, TX 77002-2604
                                          211 West Harris Avenue
Cintas                                    Pasadena, TX 77506-3411            United Rentals
6707 W. Sam Houston Prwy N                                                   101 Old Underwood Rd., Bldg
Houston, TX 77041-4099                    Lightning Bolt & Supply Inc.       La Porte, TX 77571-9480
                                          10626 S. Choctaw Drive
City of Wharton                           Baton Rouge, LA 70815              Vcorp
120 E Caney St.                                                              25 Robert Pitt Dr., Suite 205
Wharton, TX 77488-5006                    Logix                              Monsey, NY 10952-3366
                                          P.O. Box 734120
CleanCo Systems                           Dallas, TX 75373-4120              Wastewater Transport Services
P.O. Box 1569                                                                826 Linger Ln
Channelview, TX 77530-1569                Martin Electric Co. Inc            Austin, TX 78721-3650
                                          1504 W Jackson Street
Cook Compression                          El Campo, TX 77437-9310            Wharton County Tax Office
11951 N Spectrum Blvd                                                        P.O. Box 189
Houston, TX 77047-7803                    MidAmerican Energy Services        Wharton, TX 77488-0189
                                          P.O. Box 8019
Cross Roads Oil Field Supply              Davenport, IA 52808-9900           Williams Scotsman
PO Box 1546                                                                  142 West Hardy Road
El Campo, TX 77437-1546                   Mobile Modular Portable Stroage    Houston, TX 77060-4615
                                          P.O. Box 45043
Crystal Clean                             San Francisco, CA 94145-5043       Eva S Engelhart
13621 Collections Center Drive                                               7700 San Felipe, Suite 550
Chicago, IL 60693-0136                    Nalco Company                      Houston, TX 77063-1618
                                          1601 W Diehl Road
Culligan                                  Naperville, IL 60563-1198          Megan M Adeyemo
5450 Guhn Road                                                               2200 Ross Avenue, Suite 4100 West
Houston, TX 77040-6211                    NetWolves                          Dallas, TX 75201-7902
                                          4710 Eisenhower Blvd., Suite E-8
Dmitrii Popov                             Tampa, FL 33634-6336               JM Partners, LLC
5280 Caroline St., Apt. 907                                                  6800 Paragon Place, Suite 202
Houston, TX 77004-5883                    Nicholas Boyd                      Richmond, VA 23230-1656
                                          9720 Broadway St, Apt. 1534
Enterprise Products                       Pearland, TX 77584-8747            Wharton County Taxing Authorities
P.O. Box 4324                                                                c/o Tara LeDay
Houston, TX 77210-4324                    Oak, Hartline & Daly               700 Jeffrey Way
                                          2323 S. Shepherd, 14th Floor       Round, Rock, Texas 78665
GBSM Service and Management               Houston, TX 77019-7024
14303 Hartshill Dr                                                           Wharton County Appraisal District
Houston, TX 77044-5067                    Pablo Rendon                       Attn: Tylene Gamble, Chief Appraiser
                                          9314 Drewberry                     308 E. Milam St.
Grace Utley, TAC                          Houston, TX 77080-2938
P.O. Box 189
Wharton, TX 77488-0189                    Praxair
                                          P.O. Box 120812
H&E Equipment Services, Inc.              Dallas, TX 75312-0812
502 FM 359 Road South
Brookshire, TX 77423-9005                 Quincy Compressor
                                          701 North Dobson Avenue
Haldor Topsoe                             Bay Minette, AL 36507-3199
17629 El Camino Real, Suite 300
Houston, TX 77058-3076                    RW Smith
                                          3030 Greens Road
Hoerbiger Service Inc.                    Houston, TX 77032-2204
1191 East Newport Center Drive, Ste 210
Deerfield Beach, FL 33442-7708            Regus
                                          undeliverable
Humana Insurance Co.
P.O. Box 3024                             Satellite Shelters
Milwaukee, WI 53201-3024                  18500 Van Rd.
                                          Houston, TX 77049-1324
Huseyin Turanli
5454 Newcastle St, Apt. 1220              Saybolt LP
Houston, TX 77081-2263                    201 Deerwood Glen Drive
                                          Deer Park, TX 77536-3270
INFRA XTL Technology LTD
Riga Feraiou, 2, Limassol Center          Sun Coast Resources
Block B, 6th Floor, Office 601            6405 Cavalcade Bldg 1
P.C. 3095, Limassol, Cyprus               Houston, TX 77026-4315

IRS                                       Terminix
